COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                              NO. 02-11-00216-CV


IN RE JOSEPH KING                                                     RELATOR


                                    ------------

                            ORIGINAL PROCEEDING

                                    ------------

                        MEMORANDUM OPINION1

                                    ------------

      The court has considered relator’s petition for habeas corpus and is of the

opinion that relief should be denied. Accordingly, relator’s petition for writ of

habeas corpus is denied.




                                                   BILL MEIER
                                                   JUSTICE

PANEL: WALKER, MCCOY, and MEIER, JJ.

WALKER, J., would request response.

DELIVERED: July 5, 2011
      1
       See Tex. R. App. P. 47.4, 52.8(d).